DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2010/0213063, hereinafter Zenhaursern in view of United States Application Publication No. 2013/0105074, hereinafter Riggles.
Regarding claim 13, Zenhaursern teaches a lab-on-a-chip diagnosis device (item 9), which comprises: a network of ducts and a plurality of vents (items 328, 344, 346, 360, 362 and 364) that are adapted to stabilize the internal conditions of pressure and temperature of said diagnosis device, by making them conform to the external environmental conditions of use (paragraphs [0226], [0228] and [0229]); a sample loading station (item 302) adapted to introduce a sample of biological fluid to be analyzed (paragraph [0224]); a first buffer tank (item 314) containing a first buffer liquid for conditioning and stabilizing said sample (paragraph [0234]); a mixing duct (item 322) adapted to mix together said first buffer liquid and said sample (paragraph [0226]); an electrophoresis chamber (item 616) containing a separative filtering material (paragraph [0253]), and adapted to purify said conditioned sample and to concentrate at least one analyte of interest (paragraph [0253]); a detection chamber (item 628) adapted to detect and quantify the presence of said at least one analyte of interest in an extract from said electrophoresis chamber (paragraph [0465]).
Zenhaursern fails to teach a calibration chamber associated to a set of electrodes and adapted to quantify the volume of said introduced sample and as a consequence to calibrate said diagnosis device, said calibration chamber being located between the mixing duct and the electrophoresis chamber.
Riggles teaches a biosensor device which has two sample sufficiency electrodes positioned within a fill chamber in order to determine that a sufficient amount of sample is dosed (Riggles, paragraph [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a calibration chamber with a set of electrodes between the mixing duct and the electrophoresis channel because it would ensure that enough sample is dosed from the mixing duct to the electrophoresis channel (Riggles, paragraph [0041]).

Regarding claim 14, Zenhaursern teaches characterized in that it comprises a buffer loading station (item 508) adapted to introduce a drop of buffer liquid (intended use MPEP § 2114 (II)) at the inlet of said mixing duct, to lead the microfluidic propagation of said sample to be analyzed (figure 4).
Regarding claim 15, Zenhaursern teaches characterized in that it comprises a microfluidic valve (item 326) adapted to separate said first buffer tank and said mixing duct (figure 3a).
Regarding claim 16, Zenhaursern teaches characterized in that it comprises a first microfluidic pump (item 308) which is adapted first to pump said conditioned sample (figure 3a), and then to trap and collect a waste portion of said first buffer liquid (intended use MPEP § 2114 (II)).
Regarding claim 17, Zenhaursern teaches characterized in that it comprises an electrophoretic injection duct (items 610 and 624), which is adapted to introduce said conditioned sample into said electrophoresis chamber (figure 5b), and an electrophoretic extraction duct (channel between items 628 and 614), which is adapted to extract said conditioned sample from said electrophoresis chamber (figure 5b).
Regarding claim 18, Zenhaursern teaches characterized in that it comprises a first single-use valve (item 528 and paragraph [0220])) adapted to separate said mixing duct and said electrophoretic injection duct (figure 4).
Regarding claim 20, Zenhaursern teaches characterized in that it comprises a second microfluidic pump (item 504) connected with said electrophoretic injection duct and adapted to pump said conditioned sample to the inlet of said injection duct (figure 4).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zenhaursern and Riggles as applied to claim 17 above, and further in view of United States Application Publication No. 2005/0000811, hereinafter Luka.
Regarding claim 19; Zenhaursern teaches a characterized in that it comprises a second buffer tank (item 614) and connected with said electrophoretic extraction duct (figure 5b).
Zenharusern and Riggles fail to teach the second buffer tank contains a second buffer liquid.
Luka teaches an electrophoresis device in which two buffers are utilized with one of the buffers being a loading buffer and the second buffer being a running buffer (Luka, paragraph [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have filled item 614 with a buffer solution so that the device can have both a loading buffer and a running buffer (Luka, paragraph [0047]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zenhaursern and Riggles as applied to claim 20 above, and further in view of United States Application Publication No. 2007/0284250, hereinafter Magnant.
Regarding claim 21, Zenhaursern and Riggles teach all limitations of claim 20; however, they fail to teach a third microfluidic pump connected with said electrophoretic extraction duct.
Magnant teaches an electrophoresis cassette in which a pump is utilized after the electrophoresis step to remove the fluid from the cassette to a reservoir (Magnant, paragraph [0087]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a third microfluidic pump to the device of Zenhaursern because it would allow for the fluid after electrophoresis to be removed from the chamber into a reservoir (Magnant, paragraph [0087]).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zenhaursern and Riggles as applied to claim 13 above, and further in view of United States Application Publication No. 2005/0003399, hereinafter Blackburn.

However, Zenhaursern and Riggles fail to teach a third pair of electrophoresis electrodes.
 Blackburn teaches an electrophoresis device with a plurality of sets of electrophoresis electrodes in a three dimensional way (therefore there would be three sets (pairs) to move in each of the three directions) to allow for movement of the target analytes to different locations (Blackburn, paragraph [0065]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a third pair of electrophoresis electrodes because it would allow for the target to be moved in a three dimensional way to allow for movement of the target analytes to different locations (Blackburn, paragraph [0065]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zenhaursern and Riggles as applied to claim 13 above, and further in view of United States Application Publication No. 2002/0025576, hereinafter Northrup.
Regarding claim 23, Zenhaursern and Riggles teach all limitations of claim 13; however, they fail to teach a layer of removable adhesive material arranged on one face of said diagnosis device adapted to close loading station and vents of the diagnosis device.
Northrup teaches a sample analysis device which is formed by sealing or laminating one or more thin plastic films to a molded polymeric part so that the reaction chamber can be enclosed by the reaction film to aid in optical detection of the components (Northrup, paragraph [0085]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a layer of removable adhesive material (any material can be considered to be removable) on one face of said diagnosis device adapted to close loading station and vents of the diagnosis device because it would aid in optical detection of the components (Northrup, paragraph [0085]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796